                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION


KAREN KREBS,

              Plaintiff,

      v.                                    Case No. 2:19-CV-634-JPS

MICHAEL GRAVELEY,
in his official capacity as the District
Attorney of Kenosha County, Wisconsin,

              Defendant.


                  DEFENDANT’S ANSWER AND DEFENSES


      Defendant Michael Graveley, in his official capacity as District Attorney

of Kenosha County, Wisconsin, by his attorneys, answers Plaintiff’s Complaint

(Dkt. 1) as follows:

                               Nature of the Case

      1.      Defendant DENIES the allegations in this paragraph as stated.

      2.      Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in the first sentence of this paragraph.

As to the second sentence, Defendant ADMITS that Plaintiff contends that

Wis. Stat. § 301.47(2)(a) violates the First Amendment to the U.S. Constitution

on its face and as applied to Plaintiff but Defendant DENIES the allegations.




           Case 2:19-cv-00634-JPS Filed 07/03/19 Page 1 of 5 Document 16
As to the third sentence, Defendant ADMITS that Plaintiff seeks injunctive

relief and declaratory relief but DENIES that Plaintiff is entitled to any relief.

                            Jurisdiction and Venue

      3.      Defendant DENIES the allegations in this paragraph.

      4.      Defendant DENIES the allegations in this paragraph.

      5.      Defendant DENIES the allegations in this paragraph.

                                   The Parties

      6.      Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph.

      7.      Defendant ADMITS the allegations in the first and second

sentences in this paragraph. Defendant DENIES the allegations in the third

sentence of this paragraph .

                                 Relevant Facts

      8.      Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph.

      9.      Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph.

      10.     Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph.




                                        2
           Case 2:19-cv-00634-JPS Filed 07/03/19 Page 2 of 5 Document 16
      11.   Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, including

subparagraphs (a) through (c).

      12.   Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in the first two sentences of this

paragraph. As to the third sentence, Defendant DENIES the allegations as

stated. As to the fourth and fifth sentences, Defendant lacks knowledge or

information sufficient to form a belief as to the truth of the allegations.

      13.   Defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph.

                                 COUNT I
                    42 U.S.C. §1983 – First Amendment

      14.   Paragraphs 1 through 13 of this Answer are incorporated as if fully

set forth herein.

      15.   Defendant DENIES the allegations in this paragraph.

                          WHEREFORE CLAUSES

      Defendant DENIES the allegations in paragraphs (a) through (d).

      Defendant FURTHER DENIES that this is a proper class action under

Federal Rule of Civil Procedure 23.

      Defendant FURTHER DENIES that Plaintiff is entitled to a trial by jury

under either the Constitution or the Federal Rules of Civil Procedure.



                                        3
        Case 2:19-cv-00634-JPS Filed 07/03/19 Page 3 of 5 Document 16
                                 DEFENSES

      1. Plaintiff lacks standing.

      2. Plaintiff’s claim is barred by the Eleventh Amendment to the U.S.

         Constitution.

      3. Plaintiff fails to state a claim upon which relief may be granted.

      4. Defendant reserves the right to name additional defenses as they may

         become known through further discovery or otherwise in this action.

      WHEREFORE, Defendant demands judgment in his favor and against

Plaintiff, dismissing Plaintiff’s complaint and granting further relief as the

Court deems appropriate under the circumstances.

         Dated this 3rd day of July, 2019.

                                     Respectfully submitted,

                                     JOSHUA L. KAUL
                                     Attorney General of Wisconsin

                                     Electronically signed by:

                                     s/ Steven C. Kilpatrick
                                     STEVEN C. KILPATRICK
                                     Assistant Attorney General
                                     State Bar #1025452

                                     MAURA FJ WHELAN
                                     Assistant Attorney General
                                     State Bar #1027974

                                     Attorneys for Defendant




                                       4
        Case 2:19-cv-00634-JPS Filed 07/03/19 Page 4 of 5 Document 16
 Wisconsin Department of Justice
 Post Office Box 7857
 Madison, Wisconsin 53707-7857
 (608) 266-1792 (Kilpatrick)
 (608) 266-3859 (Whelan)
 (608) 267-2223 (Fax)
 kilpatricksc@doj.state.wi.us
 whelanmf@doj.state.wi.us




                             5
Case 2:19-cv-00634-JPS Filed 07/03/19 Page 5 of 5 Document 16
